By JUDGE THOMAS J. MIDDLETON
The Petition filed on behalf of Daniel K. Kim for expungement of police and court records related to File No. 44508 is denied.
As indicated, the Petitioner Mr. Kim was originally charged with malicious wounding. The warrant was amended to assault and battery and Mr. Kim was found guilty by a Judge of the General District Court on January 1, 1985.
The decision made in the General District Court was appealed to this Court. On February 28, 1985, Mr. Kim was arraigned upon the amended warrant and entered a plea of not guilty. Thereupon a jury was empaneled for trial of the case.
Before the presentation of evidence, the Assistant Commonwealth’s Attorney moved the Court to nolle prosequi the case conditioned upon Mr. Kim entering into a peace *56bond. Mr. Kim entered into such a bond, a copy of which is attached. The Court granted the motion to nolle prosequi the case and released and discharged Mr. Kim.
Section 19.2-392.2 provides that if a nolle prosequi is taken and a petition is filed then the Court shall conduct a hearing on the Petition.
Based upon the evidence presented, the Court finds that the continued existence and possible dissemination of information relating to the arrest of Mr. Kim may cause circumstances which constitute a manifest injustice to Mr. Kim in his business relationships.
Further, the Court is of the opinion that the agreement between the Commonwealth and Mr. Kim which embodied the execution of a peace bond in return for a nolle prosequi of the charge by the Commonwealth does not bring Mr. Kim within the status of an innocent citizen as the term is used in the statement of policy contained in the first sentence of Section 19.2-392.1.